^




                                                                                  -
      Fill in this information to identify your case:
                                                                                                                                                                   1           CLRK PHK
                                                                                                                                                         $019K               29^9:48
      Debtor 1                       ^                    s                              \nA^on
      Debtor 2
      (Spouse, if filing) FirstName                      Middle Name



      United States BankruptcyCourtforthe: District of Arizona

      Case number                                                                                                                                                              Q Checkifthis is an
                         (If known
                                                                                                                                                                                   amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

    Parti:         Summarize Your Assets



                                                                                                                                                                           Your assets
                                                                                                                                                                           Valueof whatyou own
    1. ScheduleA/B: Property (Official Form 106A/B)
        la. Copy line 55, Total real estate, from Schedule A/B.......................................................................................................... $

        ib. Copy line 62, Total personal property, from Schedu/eA®...............................................................................................              $   / -^) ),'


        1c, Copy line 63, Total of all property on ScheduleA/B .........................................................................................................       "   f.



    Part 2:        Summarize Your Liabilities


                                                                                                                                                                           Your liabilities
                                                                                                                                                                           Amount you owe
    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a.Copythetotal you listedin ColumnA, Amountofclaim,atthebottomofthelastpageofPart1 of ScheduleD............ $

    3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copythe total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.



                                                                                                                                          Your total liabilities $



    Part 3:        Summarize Your Income and Expenses


    4. Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I.
                                                                                                                                                                                   \^5
    5. Schedule J: Your Expenses(Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J .




    Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                  page 1 of 2



         Case 2:19-bk-02911-DPC                                     Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                                 Desc
                                                                    Main Document    Page 1 of 48
    Debtor 1                              C^sY\r\                  vi3s6^                        Case number (i/knonm)   \C\-07A           \\
    Part 4:        Answer These Questions for Administrative and Statistical Records


    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

        Q No. You have nothing to report on this partofthe form. Checkthis boxand submit thisform tothe courtwith your other schedules.
           I Yes


    7. Whatkind of debt do you have?

               Your debts are primarily consumer debts. Consumerdebts are those "incurred by an individual primarily for a personal,
               family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.

        Q Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmit
               this form to the court with your other schedules.



    8. From the Statement of Your Current Monthly Income: Copyyour total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            ,   ^ CT3


    9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-


                                                                                                         Total claim


          From Part 4 on Schedule E/F, copy the following:


        9a. Domesticsupport obligations (Copy line 6a.)                                                  $


                                                                                                                   ^
       9b. Taxes and certain other debts you owe the government. (Copy line 6b. )              $


       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c. )     $
                                                                                                                  0

       9d. Student loans. (Copy line 6f. )                               $


       9e. Obligations arising outofa separation agreement ordivorce that you did not report as ^
               priority claims. (Copy line 6g.)

       9f. Debtsto pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$

       9g. Total. Add lines 9a through 9f.




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 2 of 2



        Case 2:19-bk-02911-DPC                           Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                        Desc
                                                         Main Document    Page 2 of 48
Fill in this information to identify your case:

Debtor1               ^ !3tS?AWji T^^Uy^A A DC^\A
                         : Name           Middle Name'   I J "     "
                                                                              &0^
                                                                       l.aiTName

Debtor 2
(SpOUSe, ff filing)   FiretName           Middle Name                  Last Name



United States Bankruptcy Courtforthe: District Of Arizona
Case number                       ^"
(If known)
                                                                                                                                                     Q Check if this is an
                                                                                                                                                          amended filing


  Official Form 106Dec
             claration                   bout an                 dividual                            btor's Schedules                                              12/15

  If two married people are tiling together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

             No
       Q Yes. Nameofperson                                                                     . Attach Bankruptcy Petition Preparei's Notice, Declaration, and
                                                                                                  Signature (Official Fomfi 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of D           or 1                                    Signature of Debtor 2


         Date                                                             Date
                MM/IGB 'I YYYY                                                     MM/ DD /   YYYY




 Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules




        Case 2:19-bk-02911-DPC                           Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                   Desc
                                                         Main Document    Page 3 of 48
Fill in this information to identify your case and this filing:


Debtor 1         kp&ucl R^Tl/V/ ^JWlQSoA)
Debtor 2
(Spouse, if filing) First Name

UnitedStatesBankruptcyCourtforthe: District OfArizona
Case number                      -Ot^ \
                                                                                                                                                 D Check if this is an
                                                                                                                                                    amended filing

 Official Form 106A/B
 Schedule                                  :      roperty                                                                                                     12/15
 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
 category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
 responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

  ^ No.GotoPart2.
   '1-1 Yes. Where is the property?
                                                                       What is the property? Checkall thatapply.        Do not deduct secured claims or exemptions. Put
                                                                       Q Single-familyhome                              the amount of any secured claims on Schedule D:
      1. 1.                                                                                                             Creditors Who Have Claims Secured by Property.
                                                                       Q Duplexormulti-unitbuilding
              Street address, if available, or other description
                                                                       Q Condominium orcooperative                      Current value of the       Current value of the
                                                                       Q Manufacturedor mobile home                     entire property?           portion you own?
                                                                       Q Land                                           $               $
                                                                       Q Investmentproperty
                                                                       Q Timeshare                                      Describe the nature of your ownership
              City                             State     ZIPCode                                                        interest (such as fee simple, tenancy by
                                                                       1-1 Other
                                                                                                                        the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Checkone.
                                                                       Q Debtor 1 only
              County                                                   1-1Debtor2 only
                                                                       Q Debtor1 andDebtor2 only                        Q Check ifthis is community property
                                                                                                                            (see instructions)
                                                                       Q At least one ofthe debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
    If you own or have more than one, list here:
                                                                     What is the property? Checkall thatapply.          Do not deduct secured claims or exemptions. Put
                                                                      Q Single-family home                              the amount of any secured claims on Schedule D:
      1. 2.                                                                                                             Creditors Who Have Claims Secured by Property.
                                                                      Q Duplexor multi-unit building
              Street address, if available, or other description
                                                                      Q Condominiumorcooperative                        Current value of the       Current value of the
                                                                      Q Manufacturedor mobile home                      entire property?           portion you own?
                                                                      1-1 Land                                                                     $
                                                                      Q Investmentproperty
                                                                      Q Timeshare                                       Describe the nature of your ownership
              City                             State     ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                      1-1 Other                                         the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Checkone.
                                                                      Q Debtor1 only
              County
                                                                      Q Debtor2 only
                                                                      Q Debtor1 andDebtor2 only                         Q Checkifthisiscommunityproperty
                                                                      Q At leastoneofthe debtorsandanother                 (see instructions)

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:


-Official Form 106A/B                                               -Schedule A/B: Property                                                               page 1


       Case 2:19-bk-02911-DPC                                  Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                         Desc
                                                               Main Document    Page 4 of 48
 Debtor 1           ^CKXa.-eA S^^ y}^\                           ^bl A/l ^-so/n                                     Case number [if known}           -0-2-
                      Name         MMdle Name          '.   I     Last Name




                                                                               What is the property? Checkall thatapply.                Do not deduct secured claims or exemptions. Put
     1. 3.
                                                                               Q Single-familyhome                                      the amount of any secured claims on Schedule D:
                                                                                                                                        Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description                Q Duplexor multi-unit building
                                                                               Q Condominium orcooperative                              Current value of the      Current value of the
                                                                                                                                        entire property?          portion you own?
                                                                               Q Manufacturedor mobile home
                                                                               Q Land                                                   $                         $

                                                                               1-1 Investmentproperty
             City                              State            ZIP Code       Q Timeshare                                              Describe the nature of your ownership
                                                                                                                                        interest (such as fee simple, tenancy by
                                                                               1-1 Other                                                the entireties, or a life estate), if known.
                                                                               Who has an interest in the property? Checkone.
                                                                               LI Debtor1 only
             County
                                                                               Q Debtor2 only
                                                                               Q Debtor1 andDebtor2 only                                Q Check ifthis is community property
                                                                               Q At leastoneofthe debtorsandanother                          (see instructions)

                                                                               Other information you wish to add about this item, such as local
                                                                               property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
   you have attached for Part 1. Write that number here.




Part 2:       Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. Ifyou lease a vehicle, also report it on ScheduleG: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   Q No
  ^ Yes                                    v4v^
                                           ,



    3. 1.    Make:                                                            Who has an interest in the property? Checkone.           Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
             Model:                                                           $1Debtor1 only                                            CreditorsWhoHaveClaimsSecuredby Property.
                                         ~wv                                   Q Debtor2 only
             Year:                                                                                                                     Current value of the       Current value of the
                                                                               Q Debtor1 andDebtor2 only
             Approximate mileage:         ^00 QOO                              Q At leastoneofthe debtorsandanother
                                                                                                                                       entire property?           portion you own?

             Other information:
                                                                               Q Checkifthis is communityproperty(see
                                                                                                                                             Zo-c?                     S 60
                                                                                  instructions)



   If you own or have more than one, describe here:

   3. 2.     Make:                                                (\          Who has an interest in the property? Checkone.           Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
             Model:                                                           ^ Debtor1 only                                           Creditors Who Have Claims Secured by Property.
                                                                               Q Debtor2 only
             Year:                                                                                                                     Current value of the       Current value of the
                                                                               Q Debtor1 andDebtor2 only
             Approximate mileage:                                                                                                      entire property?           portion you own?
                                                                               Q At least one ofthe debtors and another
             Other information:
                                                                               Q Checkifthis is communityproperty(see                           ^00                               -0
                                                                                  instructions)




  fficialForm106A/B                                                            Schedule A/B: Property                                                                    page2


      Case 2:19-bk-02911-DPC                                           Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                Desc
                                                                       Main Document    Page 5 of 48
 Debtor 1                       Ltd   VVUA V^LVlclSO/^                                         Case number (iftoom.)         -0^ \{
                    ;ral Name                    Last Name




    3. 3.   Make:                                            Who has an interest in the property? Checkone.       Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
            Model:                                           Q Debtor1 only                                       Creditors Who Have Claims Secured by Property.
                                                             Q Debtor2 only
            Year:                                                                                                 Current value of the      Current value of the
                                                             1-1 Debtor1 andDebtor2 only
            Approximate mileage:                                                                                  entire property?          portion you own?
                                                             [-1 At leastoneofthe debtorsandanother
            Other information:
                                                             0 Checkifthis is communityproperty(see
                                                                instructions)


    3.4. Make:                                               Who has an interest in the property? Checkone.       Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
            Model:                                           1-1 Debtor1 only                                     Creditors Who Have Claims Secured by Property.
                                                             Q Debtor2 only
            Year:                                                                                                 Current value of the      Current value of the
                                                             Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                                  entire property?          portion you own?
                                                             Q At leastoneofthe debtorsandanother
            Other information:
                                                             Q Checkifthis is communityproperty(see
                                                                instructions)




4. Watereraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   I? No
   a Yes

    4. 1.   Make:                                            Who has an interest in the property? Checkone.       Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
            Model:                                           1-1 Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                             Q Debtor2 only
            Year:
                                                             Q Debtor1 andDebtor2 only                            Current value of the      Current value of the
            Other information:                               Q At leastoneofthe debtorsandanother                 entire property?          portion you own?

                                                             1-1Checkifthis is communityproperty(see
                                                                instructions)



   Ifyou own or have more than one, list here:

    4. 2.   Make:                                            Who has an interest in the property? Cheekone.       Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
            Model:                                           1-1 Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                             1-1Debtor2 only
            Year:                                                                                                 Current value of the      Current value of the
                                                             Q Debtor1 andDebtor2 only
                                                                                                                  entire property?          portion you own?
            Other information:                               Q Atleastoneofthedebtorsandanother

                                                             (-] Checkifthis is communityproperty(see
                                                                instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   you have attached for Part 2. Write that number here ...............
                                                                                                                                             L^


-Official Form 106A/B                                         ScheduIe A/B: Property                                                               page 3


      Case 2:19-bk-02911-DPC                       Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                            Desc
                                                   Main Document    Page 6 of 48
 Debtor 1           ktfi^J^X- V-)^:^\nj                          LA      ^^\ ,</      \(^    S>0<n.                                         Case number v/known)
                                                                                                                                                                                        ~
                                                                                                                                                                                              0 7-
                     FlratName            Middle Name            t_l LasTName




Part 3:         Describe Your Personal and Household Items

                                                                                                                                                                                                Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   ^flNo
    1-1 Yes. Describe.

7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
         No
         Yes. Describe.


8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                     stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
         No
         Yes. Describe.


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf dubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
         No
         Yes. Describe.


10. Firearms

   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
         Yes. Describe.


11. Clothes
   Examples: Everyday clothes, furs, leathercoats, designerwear, shoes, accessories
   Q No
   Tfl Yes.Describe.                                                                                                                                                                                  Soo
                                                                             c

12.Jewelry
   Examples: Everydayjewelry, costume jewelry, engagementrings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   @ No
   a Yes. Describe..........                                                                                                                                                             $
13. Non-farm animals
   Examples: Dogs, cats, birds, horses
   E^No
   1-1 Yes. Describe..........                                                                                                                                                    $

14. Any other personal and household items you did not already list, including any health aids you did not list

   0) No
   Q Yes. Give specific
         information.

15. Addthedollar value ofall ofyourentries from Part3, including anyentries for pagesyou haveattached                                                                                           ^ "^Oc^>
   for Part 3. Write that number here.................................................................................................................................................... ^



Official Form 106A/B                                                                 Schedule A/B: Property                                                                                                 page4



       Case 2:19-bk-02911-DPC                                             Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                                              Desc
                                                                          Main Document    Page 7 of 48
 Debtor 1                                                            ^S&>n                           Case number yknown)           -02-
                  list Name     MM s Name




Part 4:        Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                                    Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured claims
                                                                                                                                              or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

        No
   a Yes.                                                                                                          Cash: ....................... $



17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                 and other similar institutions. If you have multiple accounts with the same institution, list each.

      /No
   a Yes.                                                          Institution name:



                                17. 1. Checking account:                                                                                        $

                                17.2. Checking account:                                                                                         $

                                17. 3. Savings account:                                                                                         $

                                17. 4. Savings account:                                                                                         $

                                17. 5. Certificates of deposit:                                                                                 $

                                17. 6. Other financial account:                                                                                 $

                                17. 7. Other financial account:                                                                                 $

                                17. 8. Other financial account:                                                                                 $

                                17. 9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
  1^ No
   Q Yes.................       Institutionor issuername:




19. Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, andjoint venture
       No                      Name of entity:                                                                     % of ownership:
   1-1Yes. Givespecific
       information about
       them.




Official Form 106A/B                                              Schedule-A/B: Property                                                                    page 5



     Case 2:19-bk-02911-DPC                               Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                              Desc
                                                          Main Document    Page 8 of 48
 Debtor 1      ^TGXJ^A J^S^V^ t^l Vi^-S'OQ
                First Name     MiOTIe Name        /   J Last Name
                                                                                              Case number (ffknown)   ^   0^ \

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiableinstruments are those you cannot transferto someone by signing or delivering them.

       I No
    [_] Yes. Give specific     Issuer name:
       information about
       them.




21. Retirement or pension accounts
   Examples:Interests in IRA, ERISA, Keogh, 401(k), 403(b), thriftsavingsaccounts, or otherpension or profit-sharing plans
       No
       Yes. List each
       account separately. Type of account:                Institution name:

                               401(k) or similar plan:

                               Pension plan:

                               IRA:

                               Retirement account:


                               Keogh:

                              Additional account:

                              Additional account:




22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples:Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

       No
   a Yes.                                             Institution name or individual:

                              Electric:

                              Gas:

                              Heatingoil:
                              Security depositon rental unit:

                              Prepaid rent:

                              Telephone:

                              Water:

                              Rented furniture:

                              Other:



23.Annuities (A contractfor a periodic payment of money to you, eitherfor life or for a number of years)
   ^ No
   Q Yes.......................... Issuernameanddescription:




  fficialForm-106A/B                                                Schedule A/B: Property                                         age-6



     Case 2:19-bk-02911-DPC                               Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                        Desc
                                                          Main Document    Page 9 of 48
 Debtor 1          (cfcucCV \ ^<^\V^A A ^ ^aviA so ^
                   irstName      Middle Name ,       UasFName
                                                                                                      Case number viknmn)       \ -0                \

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
          No
          Yes .................................... institution nameanddescnption. Separatelyfiletherecordsofanyinterests. 11 U.S.C. § 521(c):




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit
   ^> No
    Q Yes, Givespecific
          information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    $0 No
    LI Yes. Givespecific
          information about them....


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   ^ No
   (-1 Yes.Givespecific
          information about them....


Money or property owed to you?                                                                                                                  Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.

28.Tax refunds owed to you
   a No
   '^ Yes.Givespecificinformation
               about them, including whether
                                                    ^><y^ j -j -3 -)g6^^<^»~A-<-'                                    Federal:              $ ^n^
               you already filed the returns         f\\^^A,          -. C."                                         State:                $        5\°1
               and the tax years..
                                                                                                                     Local:                $



29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
  -0 No
   Q Yes.Givespecificinformation.
                                                                                                                    Alimony:                    $
                                                                                                                    Maintenance:                $
                                                                                                                    Support:                    $
                                                                                                                    Divorce settlement          $

                                                                                                                    Property settlement:        $

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
      .
          No
      -Yes.Givespecificinformation...............      H        CU[    IfJSS^ f /TTO                      iA-H                  /Q
                                                                                                                                                    ji^Vrvr^nr)

 -fficial Form 106A/B                                            Schedule A/B: Property                                                                    page7


      Case 2:19-bk-02911-DPC                           Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                  Desc
                                                       Main Document    Page 10 of 48
  Debtor 1                                            s^                      o-V I d S o D                                                       Case number (ifknown)                       -o-z n


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savingsaccount (HSA); credit, homeowner's, or renter's insurance
             No
             Yes. Namethe insurance company                              companyname:                                                                 Beneficiary:                                  Surrender or refund value:
                   ofeach policy and list its value....
                                                                                                                                                                                                    $

                                                                                                                                                                                                    $

                                                                                                                                                                                                    $

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
         ^ No
         Q Yes.Givespecificinformation.


33. Claims againstthird parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
    .




        0 No
         Q Yes. Describe each claim. ....................

34.Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
         to set off claims
         91 No
         Q Yes. Describe each claim.



35.Any financial assets you did not already list
     .




         EJ No
         Q Yes. Givespecificinformah'on.


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here................................................................................................................................................... ^        , S-ufl

Part 5:            Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1

37.Do you own or have any legal or equitable interest in any business-related property?
    ?S No.GotoPart6.
        1-1 Yes. Go to line 38.
                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.

38.Accounts receivable or commissions you already earned
    ^ No
        1-1 Yes. Describe.......

39. Office equipment, furnishings, and supplies
     Ey^mples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
             No
        Q Yes. Describe.......



Official Form 106A/B                                                                      Schedule A/B: Property


           Case 2:19-bk-02911-DPC                                            Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                                             Desc
                                                                             Main Document    Page 11 of 48
 Debtor 1      6o®U-Cl I^^rtr>, LA D^^cJSon                                               Case number (ifknown)         -0^
                First Name      Middle Name      Last Name




40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   ^ No
   Q Yes. Describe.......


41.Inventory
   ^S No
   1-1 Yes. Describe.......


42.Interests in partnerships or joint ventures
   <Sl No
   a Yes. Describe....... Nameofentity:                                                                    % of ownership:

                                                                                                                   -% $
                                                                                                                   _% $
                                                                                                                    % $

43.Customer lists, mailing lists, or other compilations
  '^1 No
   1-1 Yes. Doyour lists includepersonallyidentifiableinformation(asdefinedin 11 U.S.C. § 101(41A))?
             1-1 No
             l-l Yes. Describe........


44.Any business-related property you did not already list
   ^ No
   Q Yes.Givespecific
       information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here




Part 6:      Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   £3^No.Goto Part7.
   a Yes. Go to line 47
                                                                                                                             Current value of the
                                                                                                                             portion you own?
                                                                                                                             Do not deduct secured claims
                                                                                                                             or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raisedfish
   1-1 No
   a Yes..




Official Form 106A/B                                         Schedule A/B: Property                                                       page 9


      Case 2:19-bk-02911-DPC                       Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                   Desc
                                                   Main Document    Page 12 of 48
 Debtor 1       ^<3S<\^CY      \)    S^/\^A          V>a-Vlc^ SO^)_                                Casenumber (ffknom)   \c\'o^ }
                FlralName     Middle Name   ',   J   "Last Name




48.Crops-either growing or harvested
        No
        Yes. Give specific
        information.


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    ^ No
    a Yes.


50.Farm and fishing supplies, chemicals, and feed
   ^ No
    a Yes.


51. Any farm- and commercial fishing-related property you did not already list
        No
       Yes. Give specific
       information,


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
   for Part 6. Write that number here




Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
   Examples: Season tickets, country club membership

  ^3 No
   Q Yes. Givespecific
       information.




54.Add the dollar value of all of your entries from Part 7. Write that number here                                                               0.00



Part 8:      List the Totals of Each Part of this Form


55.Part 1: Total real estate, line 2                                                                                           .
                                                                                                                                   » $

56. Part 2: Total vehicles, line 5                                             $        00

57. Part 3: Total personal and household items, line 15                        $        0^
58. Part 4: Total financial assets, line 36                                    $-   ^Q\{
59.Part 5: Total business-related property, line 45                            $
                                                                                      6
60.Part 6: Total farm- and fishing-related property, line 52                   $      0

61.Part 7: Total other property not listed, line 54                          +$
62. Total personal property. Add lines 56 through 61.                          $t%^\\        aw>    Copy personal property total -^ + $



63.Total of all property on Schedule A/B. Add line 55 + line 62.
                                                                                                                                          ST^T

Official Form 106A/B                                              Schedule A/B: Property                                                    page 10


     Case 2:19-bk-02911-DPC                             Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                   Desc
                                                        Main Document    Page 13 of 48
  Fill in this information to identify your case:


  Debtor 1                                                    v      So/i
                    Fl   Name                Middl N .                 Last Name

  Debtor 2
                    First Name               Middle Name               Last Name



  United States BankruptcyCourtforthe: District ofAn'zona

  Case number                    -0 \                                                                                                  LI Check ifthis is an
  (If known)
                                                                                                                                          amended filing


Official Form 106C

Schedule C:                             he        ropert                  ou Claim as                             mpt                                 04/16

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


  Part 1:      Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Checkone only, even if your spouse is filing with you.
     Q You are claiming state andfederal nonbankruptcy exemptions. 1 1 U. S.C. § 522(b)(3)
     Q Youareclaimingfederalexemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on ScheduleA/Bthat you claim as exempt, fill in the information below.


      Brief description of the property and line on        Current value of the    Amount of the exemption you claim       Specificlaws that allow exemption
      Schedule A/B that lists this property                portion you own

                                                           Copy the value from     Checkonly one box for each exemption.
                                                           Schedule A/B

     Brief ^                                                                       j8h ^ oo
     description:
     Linefrom                                                                      Q 100%offair market value, up to
     Schedule A/B:                                                                    any applicable statutory limit


     Brief
     description:                                                                  a$
     Line from                                                                     Q 100%affair market value, upto
     Schedule A/B:                                                                    any applicable statutory limit

     Brief
     description:                                                                  a$
     Line from                                                                     Q 100%offairmarket value, up to
     Schedule A/B:                                                                    any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160, 375?
    (Subjectto adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date ofadjustment.)
         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         Q No
         a Yes


Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                        page 1 of_


     Case 2:19-bk-02911-DPC                            Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                      Desc
                                                       Main Document    Page 14 of 48
Debtor 1      -^a \A . V                                     -0^>                          Case number(ifknmin)     \'"-OZG(


  Part 2:     Additional Page

       Briefdescription of the property and line     Current value of the   Amount of the exemption you claim        Specificlaws that allow exemption
       on Schedule A/B that lists this property      portion you own
                                                     Copy the value from    Check only one box for each exemption
                                                     Schedule A/B

      Brief
      description:
                       tm            f\f      S. $                  ^       ^$      ^570
                                                                            Q 100%offairmarketvalue, upto
      Line from
      Schedule A/B:                                                            any applicable statutory limit             s-^>-\ \
      Brief
      description:                                                          a$
      Line from                                                             Q 100%offairmarketvalue, upto
      Schedule A/B:                                                            any applicable statutory limit


      Brief
      description:                                                          a$
      Line from
                                                                            1-1100%affairmarketvalue, upto
      Schedule A/B:                                                            any applicable statutory limit

      Brief
      description:                                                          a$
      Line from                                                             1-1 100%affair market value, upto
      Schedule A/B:                                                            any applicable statutory limit

      Brief
     description:                                                           a$
      Line from                                                             Q 100%offairmarketvalue, upto
      Schedule A/B:                                                            any applicable statutory limit


      Brief
     description:                                                           a$
      Line from                                                             Q 100% offairmarket value, up to
      Schedule A/B:                                                            any applicable statutory limit

     Brief
     description:
     Line from                                                              Q 100%offairmarketvalue, upto
     Schedule A/B:                                                             any applicable statutory limit

     Brief
     description:                                                           a$
     Line from                                                              Q 100%affair market value, up to
     Schedule A/B:                                                             any applicable statutory limit

     Brief
     description:                                                           a$
     Line from                                                              Q 100%offair market value, upto
     Schedule A/B:                                                             any applicable statutory limit

     Brief
     description:                                                           a$
     Line from                                                              1-1 100%affairmarketvalue, upto
     Schedule A/B:                                                             any applicable statutory limit

     Brief
     description:                                                           a$
     Line from                                                              1-1 100%offair market value, upto
     Schedule A/B:                                                             any applicable statutory limit


     Brief
     description:
     Line from                                                              Q 100% offairmarket value, up to
     Schedule A/B:                                                             any applicable statutory limit


Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                    page 2_ of_

    Case 2:19-bk-02911-DPC                         Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                   Desc
                                                   Main Document    Page 15 of 48
 Fill in this information to identify your case:

 Debtor 1                                                                          £of)
                        First Nam                     Middle Nam                    Last Name

 Debtor 2
 (Spouse, if filing) FmlNama                          Mlddte Name                   Last Name



 United States Bankruptcy Court for the:          District of Arizona
 Case number                      '"i
 (If known)                                                                                                                                                  Q Check if this is an
                                                                                                                                                                amended filing

 Official Form 106D
 Schedule D: Creditors                                                  Jio Have Claims Secured by Property                                                                    12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the AdditionalPage,fill it out, numberthe entries, and attach it to this form. Onthe top ofany
 additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      51Yes.Fillinalloftheinformation below.

Part 1:              List All Secured Claims
                                                                                                                              Column A             Column B                  Column C
2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately Amount of claim                              Valueof collateral       Unsecured
      foreach claim. Ifmore than one creditor hasa particular claim, listtheother creditors in Part2.                         pg^ deductthe        Ithat supports this       portion
      As much as possible, listthe claims in alphabeticalorderaccordingto the creditor's name.                                valueofcollateral.   i claim                   Ifany
                                                                                                                                \^>                   is?crZ?
                              <\^v> ^                          Describethe property that secures the claim:                                                              $
       Creditor's Name

         2.                   ^           V- /V                     W{o (<v^V^ (^oJ^r
       Number            Street


        ^                \y                                    As of the date you file, the claim is: Check all that apply.
                                                               Q Contingent
      \hf\c\/\'^ .            > V-Si fo'72^6                   a Unliquidated
       City"                            State   ZIP Code
                                                               1-1 Disputed
  Who owes the debt? Check one.                                Nature of lien. Check all that apply.
          Debtor1 only                                                An agreement you made (such as mortgage or secured
  Q Debtor2 only                                                      car loan)
  Q Debtor 1 and Debtor 2 only                                 Q Statutory lien (such astaxlien, mechanic's lien)
  Q At least one ofthe debtors and another                     Q Judgment lienfrom a lawsuit
                                                               1-1 Other (including a rightto offset)
  a Checkif thisclaim relates to a
         community debt
  Date debt was I cur ed                                       Last 4 digits of account number
2.2
                                                                    escribe the property that secures the claim:
        reditor's Nam

       ^-^QXj?
       Number            Street

                                                               As of the date you file, the claim is: Checkall thatapply.
                                                               Q Contingent
  C-. v.
  c^OU           ^-^. Mt. to^?-                                Q Unliquidated
      City                                      "ZJPCode"      a Disputed
  Who owes the debt? Check one.                                Nature of lien. Check all that apply.
  Q Debtor1 only                                               Q Anagreementyoumade(suchas mortgageorsecured
  Q Debtor2 only                                                      car loan)
  Q Debtor 1 and Debtor 2 only                                 Q Statutorylien (suchastaxlien, mechanic'slien)
  S At least one ofthe debtors and another                     Q Judgment lienfrom a lawsuit
                                                               1-1 Other(including a rightto offset)
         Check if this claim relates to a
         community debt
  Datedebtwas Incurred 0                                       Last 4 digits of account number
       Add the dollar value of your entries in Column A on this page. Write that number here:
                                                                                                                                         0
Official Form 106D                                    Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of.

          Case 2:19-bk-02911-DPC                                    Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                               Desc
                                                                    Main Document    Page 16 of 48
Debtor 1          fexs^i ^)^\IY\IA
                  FiratName   ~   Middle Name     ( /
                                                        TW)A<on
                                                        '<.isiName
                                                                                                             Case number (if known)        H-02L
                                                                                                                        Column A                Column B              Column C
              Additional Page
                                                                                                                        Amount of claim         Value of collateral   Unsecured
Part 1: Afterlistinganyentries onthis page, numberthem beginningwith2.3,followed                                        Do not deduct the       that supports this    portion
              by 2.4, and so forth.                                                                                     value of col lateral.   claim                 jfany
     AK/<?/A \[/LrMA(.                                    Describe the property that secures the claim:                 $/^6&0                  $           $
   Creditor'sKfame

   Number            Street
                                                          w ^\a ^\
                                                         As of the date you file, the claim is: Check all that apply.
                                                          Q Contingent
   City                           State    ZIP Code       1-1 Unliquidated
                                                          Q Disputed
 Who owes the debt? Check one.                            Nature of lien. Check all that apply.
      Debtor 1 only                                           An agreement you made (such as mortgage or secured
      Debtor 2 only                                           car loan)
 Q Debtor 1 and Debtor 2 only                             Q Statutorylien(such astaxlien, mechanic'slien)
 1-1 At least one of the debtors and another              Q Judgment lien from a lawsuit
                                                          Q Other(includinga rightto offset)
 a CheckIfthis claim relates to a
     community debt

 Date debt was incurred                                  Last 4 digits of account number


                                                         Describethe property that secures the claim:
   Creditor's Name

   Number            Street
                                                         As of the date you file, the claim is: Check all that apply.
                                                         Q Contingent
                                                         1-1 Unliquidated
   City                           State    ZIP Code
                                                         1-1 Disputed
 Who owes the debt? Check one.
                                                         Nature of lien. Check all that apply.
     Debtor 1 only                                       D Anagreementyoumade(suchasmortgageorsecured
     Debtor2 only                                             car loan)
     Debtor 1 and Debtor2 only                           Q Statutorylien(suchastaxlien, mechanic'slien)
     At least one of the debtors and another             Q Judgment lien from a lawsuit
 1-1 Checkif this claim relates to a                     1-1 Other (including a rightto offset)
     community debt

 Date debt was incurred                                  Last4 digits of account number.

                                                         Describe the property that secures the claim:
   Creditor's Name

   Number            Street

                                                         As of the date you file, the claim is: Checkall thatapply.
                                                         Q Contingent
   City                           State ZIPCode          1-1 Unliquidated
                                                         Q Disputed
 Who owes the debt? Check one.                           Nature of lien. Check all that apply.
     Debtor 1 only                                       Q Anagreementyou made(suchasmortgageorsecured
     Debtor 2 only                                           car loan)
     Debtor 1 and Debtor 2 only                          Q Statutorylien(suchastaxlien, mechanic'slien)
     At least one of the debtors and another             Q Judgment lien from a lawsuit
                                                         1-1 Other (including a rightto offset)
 1-1 CheckIfthis claim relatesto a
     community debt
 Date debt was incurred                                  Last 4 digits of account number _        _    _ _

           Addthedollarvalue ofyourentriesin ColumnA on this page.Writethatnumberhere: ^                                                D
           If this is the last page of your form, add the dollar value totals from all pages.
           Writethatnumberhere:                                                                           $
Official Form 106D-                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page.    .
                                                                                                                                                                          of.

     Case 2:19-bk-02911-DPC                                Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                   Desc
                                                           Main Document    Page 17 of 48
Debtor 1
                   oo^-e-1 De.&                              ds<                                Case number yfknown}
                                                                                                                          r.       ^
                FirelName     Middle Name         LastName


  Part 2:       List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                           On which line in Part 1 did you enter the creditor?
       Name                                                                                Last 4 digits of account number


       Number       Street




       City                                         State            ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number       Street




       City                                         State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?.
       Name                                                                                Last4 digits of account number

       Number       Street




      City                                          State           ZIPCode

                                                                                          On which line in Part 1 did you enter the creditor?
      Name                                                                                Last4 digits of account number

      Number        Street




      City                                          State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?
      Name                                                                                Last 4 digits of account number


      Number        Street




      City                                          State           ZIP Code


D                                                                                         On which line in Part 1 did you enter the creditor?

      Name                                                                                Last4 digits of account number _

      Number        Street




      City                                          State           ZIPCode


Official Form 106D                          Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page_of_

     Case 2:19-bk-02911-DPC                        Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                          Desc
                                                   Main Document    Page 18 of 48
      Fill in this information to identify your case:


      Debtor 1
                          :iist Name                   MMdto Name               Last Name


      Debtor 2
      (Spouse, iffiling) FllstName                     Middle Nams              Last Name



      United States Bankruptcy Courtfor the: District of Arizona
                                                                                                                                               Q Check ifthis is an
      Case number
      (Ifknown)                                                                                                                                    amended filing

  Official Form 106E/F
 Schedule E/F: Creditors                                                o Have Unsecured Claims                                                               12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITYclaims and Part 2 for creditors with NONPRIORITYclaims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property(OfficialForm 106A/B)and on ScheduleG: ExecutoryContracts andUnexpiredLeases(Official Form 106G). Do not includeany
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Partyou need, fill it out, numberthe entries in the boxeson the left. Attach the Continuation Pageto this page. Onthe top of
 any additional pages, write your name gnd case number (if known).

  Part 1:            List All of Your PRIORITVUnsecured Claims

  1. Do any creditors have priority unsecured claims againstyou?
        Q No.Goto Part2.
        a Yes.
  2. Listall of your priority unsecured claims. Ifa creditorhas more than one priority unsecuredclaim, listthe creditorseparatelyfor each claim. For
     each claim listed, identifywhattype ofclaim it is. Ifa claim has both priority and nonpriorityamounts, listthat claim here and showboth priorityand
     nonpriorityamounts. As much as possible, list the claims in alphabeticalorderaccordingto the creditor's name. Ifyou have morethan two priority
        unsecured claims, fill out the Continuation Page of Part 1 . If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                          Total claim       Priority         Nonpriority
                                                                                                                                             amount         amount

2.1
          0^<AW^^r<^G .                                               Last4 digitsofaccountnumber _ _ _ _ 1                          ~^w
                   ' Creditor's Name
          ?:o."i"""""~ 66^ ^                                          Whenwasthe debt incurred?
          Number            Street

                                                                      As of the date you file, the claim is: Checkall thatapply.
        <£^^m^
         City
               Oa^S, CA    i C\ \ZIP
                      State'
                                  ACode
                                     \^                               1-1 Contingent
                                                                      1-1 Unliquidated
          Who incurred the debt? Check one.
                                                                      Q Disputed
          Q Debtor1 only
          Q Debtor2 only                                              Type of PRIORITYunsecured claim:
          Q Debtor 1 and Debtor 2 only                                Q Domesticsupportobligations
                 At least one of the debtors and another
                                                                      Q Taxesand certain otherdebts you owethegovernment
                 Check if this claim is for a community debt          Q Claims fordeath orpersonal injurywhile youwere
                                                                          intoxicated
          Is the claim subject to offset?
          a No                                                        Q Other. Specify
          a Yes
2.2
          Priority Credlto s Name
                                                                      Last 4 digits of account number                                \w
                     N. a\^SV-                      ^\oor             Whenwasthedebtincurred? O^jff.0 )4>
          Number            Street
                                                                      As of the date you file, the claim is: Check all that apply.

         \M\W<v\^^i                      V^ nqN'^5& a contingent
          City             *s3              State     "ZIPCode            Unliquidated
          Who incurred the debt? Check one.                           a Disputed
          ^ Debtor1 only                                              Type of PRIORITYunsecured claim:
          LI Debtor2 only
                                                                      Q Domestic support obligations
          Q Debtor 1 and Debtor2 only
          Q At leastone ofthe debtorsand another                      Q Taxes and certain otherdebts you owethe government
                                                                      Q Claims fordeath or personal injurywhileyouwere
          a Check if this claim is for a community debt                   intoxicated
          Is the claim subject to offset?                             a Other.Specify
          Q No
          a Yes

 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                    page 1 of.

         Case 2:19-bk-02911-DPC                                 Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                     Desc
                                                                Main Document    Page 19 of 48
 Debtor 1            (n5wi O^ni/i T>^\/)rl/So/
                     FiretName             Miadle Name ,    j   Last Name
                                                                                                                    Case number (//known)      ^2^U
  Part 1:            Your PRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginningwith 2.3, followed by 2.4, and so forth.                                      Total claim   Priority   Nonpriority
                                                                                                                                                           amount     amount



                      I;-I- JY(X^o^.y^'L
                   filer's Name
                           Name
                                                                            Last4 digits of account number _ _ _                             ? [0^
       Priority Creditor's      t<7
       '^""o~'~"Wiy^^                                                       When   was   the debt incurred?       Pi*-! 1^6
       Num er             Street

                                                                            As of the date you file, the claim is: Check all that apply.

      ^\A                              d             ^^                     Q Contingent
       City                                     St te      ZIPCode          1-1 Unliquidated
                                                                            Q Disputed
       Who incurred the debt? Check one.

       1-1 Debtor1 only                                                     Type of PRIORITYunsecured claim;
       a Debtor2 only                                                       Q Domestic support obligations
       Q Debtor 1 and Debtor 2 only                                         Q Taxes and certain otherdebts you owethe government
       Q At least one ofthe debtors and another
                                                                            Q Claimsfordeathorpersonalinjurywhileyouwere
                                                                                intoxicated
              Check if this claim is for a community debt
                                                                            Q Other.Specify
       Is the claim subject to offset?
       a No
       a Yes

                     ^(/5A<£^Mc1^                                           Last 4 digits of account number _         _ _                   $^^0
         'ority Creditor's Name
         000                       \       ^6in Th' <'                      Whenwasthedebtincurred? G ^ ^.(3!
      Number             Street

                                                                            As of the date you file, the claim is: Check all that apply.

                (^r&s^L, ft^i/^&ol                                          Q Contingent
       ;ity'     '  ^J       State ' ZIP Code
                                     ZIP i                                  Q Unliquidated
                                                                            a Disputed
      Who incurred the debt? Check one.

      Q Debtor1 only                                                        Type of PRIORITYunsecured claim:
      Q Debtor2 only
                                                                            Q Domestic support obligations
      Q Debtor1 andDebtor2 only
                                                                            Q Taxesandcertainotherdebtsyouowethegovernment
      Q At least one ofthe debtors and another
                                                                            Q Claimsfordeathorpersonalinjurywhileyouwere
              Checkifthisclaimisfora communitydebt ,_> intoxicated
                                                                            a Other. Specify
      Is the claim subject to offset?
      a No
      a Yes

                 s      n              \^^                                  Last4 digits of account number _ _ _ _                          $ -\\
      Priori    Creditor's Name

                / 0                                                         Whenwas the debt incurred?
      Number

                                       '^fi    \)&      ^t' {W.!> 4<90 Asof(hedateyoufile,theclaimis:Checkallthatapply.
                                                '/ 6fc4^                    Q Contingent
      CNy                                      State       ZIPCode          a Unliquidated
                                                                            1-1 Disputed
      Who incurred the debt? Check one.
              Debtor 1 only                                                 Type of PRIORITYunsecured claim:
      1-1 Debtor2 only
                                                                            Q Domestic support obligations
      Q Debtor 1 and Debtor 2 only                                          Q Taxesandcertainotherdebtsyouowethegovernment
      a At least one ofthe debtors and another
                                                                            Q Claimsfordeathorpersonalinjurywhileyouwere
      1-1 Check ifthis claim isfora community debt . ^ intoxicated
                                                   '8B Other.Specify
      Is the claim subject to offset?
      a No
      a Yes

Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                    page_of.

      Case 2:19-bk-02911-DPC                                     Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                 Desc
                                                                 Main Document    Page 20 of 48
  Debtor 1
                      FiretName
                                   <A
                                        Middle   ame
                                                               av      dSc^
                                                                Last Name
                                                                                                             Case number pknown)         \C\-Q7°\\\

      Part 2:        List All of Your NONPRIORITYUnsecured Claims

  3. Do any creditors have nonpriority unsecured claims againstyou?
        D No. You have nothing to report in this part. Submit thisform to the court with your other schedules.
        Q Yes
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. ITyou have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                             Total claim

                                  t&             6ow                  S<^>scj-^         Last4 digits of account number_ _ _ _                                  55-
          Non rionty Creditor's Name

                 0          s-      or^                \\r           ^. [yD             Whenwasthedebtincurred? ^|'?C>\ ^
          Number           Stre

                           \L V                  ^2>bo -Z
           ity                                               Slate          ZIP Code    As of the date you file, the claim is: Checkall thatapply.
                                                                                        Q Contingent
         Who Incurred the debt? Checkone.                                               Q Unliquidated
          ^ Debtor1 only                                                                Q Disputed
          Q Debtor2 only
          Q Debtor1 andDebtor2 only                                                     Type of NONPRIORITYunsecured claim:
          Q At least one ofthe debtors and another                                      Q Student loans
          1-1 Check if this claim is for a community debt                               Q Obligations arising outofa separation agreement ordivorce
                                                                                            that you did not report as priority claims
         Is the claim subject to offset?                                                Q Debts to pension orprofit-sharing plans, and other similar debts
          a No                                                                          Q Other. Specify
          a Yes

                                                                                        Last 4 digits of account number
                           \(^
         Nonpriori     reditoi's Name                                                  Whenwasthedebtincurred? Ql?\^                        \"\
           umber
                 0
                          Str t
                                    r&Ac               d S^\oo
                          \L                Z^t^Z                                      As of the date you file, the claim is: Check all that apply.
           ity                                               State          ZIP Code
                                                                                        Q Contingent
         Who incurred the debt? Check one.                                              a Unliquidated
         Q Debtor 1 only                                                                a Disputed
         Q Debtor 2 only
         1-1 Debtor1 andDebtor2 only                                                   Type of NONPRIORITYunsecured claim:
         Q At leastone ofthe debtorsand another                                        Q Studentloans
                                                                                       Q Obligations arising outof a separation agreement or divorce
         Q Check if this claim is for a community debt                                     that you did not report as priority claims
         Is the claim subject to offset?                                                Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
         a No                                                                           Q Other.Specify
         a Yes
4.3

         Nonpriority Credi or's Nam
                                                                                       Last 4 digits of account number
                                                                                       When was the debt incurred? ^
                                                                                                                                                              U"&4
                 06         -da
         Number           Street

                          iK               ^ho[                                        As of the date you file, the claim is: Checkall thatapply.
           it/                                               State          ZIPCode

         Who Incurred the debt? Check one.
                                                                                        Q Contingent
                                                                                        Q Unliquidated
         '§1 Debtor 1 only                                                              1-1 Disputed
          1-1 Debtor2 only
          Q Debtor 1 and Debtor 2 only                                                 Type of NONPRIORITYunsecured claim:
         Q At least one ofthe debtors and another
                                                                                       Q Student loans
         Q Checkifthisclaim is fora communitydebt                                      Q Obligations arising outofa separation agreement ordivorce
                                                                                           that you did not report as priority claims
         Is the claim subject to offset?
                                                                                       Q Debtsto pension or profit-sharing plans, and othersimilardebts
         a No
                                                                                       1-1 Other.Specify
         a Yes


Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                               page_of_

         Case 2:19-bk-02911-DPC                                      Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                         Desc
                                                                     Main Document    Page 21 of 48
 Debtor 1                sCX^u^ V)^c, \\ ^U\ T^( i/i \ -^o n                                                        Case number (ifknown)
                                                                                                                                                         02-
                       FlritName          Middlt'Name .^    '    ^LaJtName



 Part 2:            Your NONPRIORITYUnsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4. 4, followed by 4. 5, and so forth.                                                                Total claim




^                            (k<5 o^                                     SXtrt!                  Last 4 digits of account number                                            ^
       No        nority Creditor's Name
                                                                                                 When was the debt incurred?
             .
                 0.           6<
       N " (^                                      0\Wb                                          As of the date you file, the claim is: Check all that apply.

       Cl                                                       State         ZIP Code           Q Contingent
                                                                                                 Q Unliquidated
      Who incurred the debt? Check one.                                                          Q Disputed
       Q Debtor1 only
       Q Debtor2 only                                                                            Type of NONPRIORITY unsecured claim:
       Q Debtor1 andDebtor2 only                                                                 Q Studentloans
       1-1 At least one of the debtors and another
                                                                                                     Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
                 Check if this claim is for a community debt
                                                                                                 Q Debtsto pensionor profit-sharingplans, andothersimilardebts
       Is the claim subject to offset?                                                           Q Other. Specify
       a No
       a Yes



                                           <.Spn^a^ Ap-^-                                        Last 4 digits of account number _           _   _ _                         £po
       NdnpriorifyCreditor's Name                      ^_               ^) ^ ^^ x
                                                                                                 When was the debt incurred?           ^\^\ 6
       U\\^W.                             \p^^%n
                                                                                                 As of the date you file, the claim is: Check all that apply.

      City                                                      State         ZIP Code           Q Contingent
                                                                                                 Q Unliquidated
      Who incurred the debt? Check one.                                                          Q Disputed
      ^ Debtor1 only
       Q Debtor 2 only                                                                           Type ofNONPRIORITYunsecured claim:
       Q Debtor 1 and Debtor 2 only                                                              Q Studentloans
       Q At least one ofthe debtors and another                                                  Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                                     you did not report as priority claims
       Q Check if this claim is for a community debt
                                                                                                 Q Debtsto pensionor profit-sharingplans, andothersimilardebts
      Is the claim subject to offset?                                                            1-1 Other. Specify
       Q No
       a Yes


S3
            T^cVi^^r^
      Nonpriority
       onpriority Creditor's Name
                                                                                                 Last 4 digits of account number
                                                                                                                                                                            3^<^>
                                                                                                 Whenwas the debt incurred?
                 v
        umber               Street
                                                                                                 As of the date you file, the claim is: Check all that apply.
             u
      City                                                      State         ZIP Code           Q Contingent
                                                                                                 1-1 Unliquidated
        fho incurred the debt? Check one.
                                                                                                 Q Disputed
                 Debtor 1 only
       Q Debtor 2 only                                                                           Type of NONPRIORITYunsecured claim:
       Q Debtor 1 and Debtor 2 only                                                              1-1 Studentloans
       Q At least one ofthe debtors and another                                                  Q Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
       Q Check if this claim is for a community debt
                                                                                                 Q Debts to pension or profit-sharing plans, and other similardebts
      Is the claim subject to offset?                                                            Q Other Specify
       a No
       a Yes




Official Form 106E/F                                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                page_ of

     Case 2:19-bk-02911-DPC                                         Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                Desc
                                                                    Main Document    Page 22 of 48
     ^ (^

r"
 »


-r          Case 2:19-bk-02911-DPC   Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26   Desc
                                     Main Document    Page 23 of 48
  Debtor 1                     C\    D?5W                  vr   'A$<s^                              Case number (ffftnom)   \°\^ozc\          [{
  Part 3:        List Others to Be Notified About a Debt That You Already Listed

  5. Usethis page only if you have others to be notifiedaboutyour bankruptcy, for a debtthat you alreadylisted in Parts 1 or 2. For
     example, if a collection agencyis trying to collect from you for a debt you oweto someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you havemore than one creditorforanyofthedebtsthatyou listed in Parts 1 or 2, listthe
     additional creditors here. Ifyou do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
                            b ^C.G£>V            ttS'bccJjad^S              onwhichentry inPart1 orPart2 didyou listtheoriginalcreditor?
        Name

      \7£>                           V        \Vel       S^ -\<^0           Line'-^. l of (Checkone): D Part1:CreditorswithPriorityUnsecuredClaims
        Number         St et
                                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                                            Last 4 digits of account number
                       Lf f/^ ,. 2. 2^3
                                                 State          ZIPCode

                                         (j                         c^e     On which entry in Part 1 or Part 2 did you list the original creditor?

              0 C£>            6r5Jr<-                                      Line^.'Z- of (Checkone): d Part1:CreditorswithPriorityUnsecuredClaims
        Number        Str
                                                                                                           "fll Part2:CreditorswithNonpriorityUnsecured
                                                                            Claims

              OTtOl^- ^ ^^                                                  Last 4 digits of account number __
       City                                     State           ZIPCode

       ^z^kr5 aJr V^^-'&o^^Jl                                               On which entry in Part 1 or Part 2 did you list the original creditor?
        l^amT

       ^. 0-6o/S£b^                                                         Line t- ^ of (Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
                      Street
                                                                                                           S^ Part2:Creditors withNonpriority Unsecured
                                                                            Claims

       ^%r<A^ wA                          ^Z^~z>                            Last 4 digits of account number
       Ci                                       State           ZIPCode

              &J        ^rS                          ^                      Onwhichentry in Part 1 or Part2 did you list the original creditor?
       Name
       ^1A\^ V^ . ^n &A^n SV-                                               Line    lTr l^?of (Check one): Q   Part 1: Creditors with Priority Unsecured Claims
       Number
       Number         Street
                                                                                                           St Part2:CreditorswithNonpriorityUnsecured
                                                                            Claims

                 nJ^Vt               h-Z. §'^Z2>                            Last 4 digits of account number_ _
       City                                     State           ZIP Code


      ^              v\C            rA          rYY<^. <n^<>                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                     oL? f^-             S^rY t<^-                          Line.    I'l^ of (Check one): Q Parti: Creditors with Priority Unsecured Claims
                      Street
                                                                                                          ^ Part2: Creditors with Nonpriority Unsecured
                                                                            Claims

       fck^ a-v                     t ?'6 o-^                               Last4 digits of account number
       C-                                       State           ZIPCode

       ^                             n lAn^rsi                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name


              -$06                   ^        (A<^<^                        Line ^3 of (Checkone): 0 Part1:Creditorswith PriorityUnsecuredClaims
       Number         Street                                                                               1-1 Part2: CreditorswithNonpriorityUnsecured
                                                                           Claims

                                Z 3<DQZT\                                   Last 4 digits of account number
       City                                     State           ZIPCode

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                           Line_ of (Checkone): Q Part1:Creditorswith PriorityUnsecuredClaims
       Number         Street
                                                                                                          ^ Part2:CreditorswithNonpriorityUnsecured
                                                                           Claims


       City                                     State           ZIPCode    Last 4 digits of account number


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                            page_of

      Case 2:19-bk-02911-DPC                             Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                        Desc
                                                         Main Document    Page 24 of 48
Debtor 1            0 u-e \^-c
               First Name     Middle Name             st Name
                                                                ^ c^So n                         Case number (ifknown)   \ -0
 Part 4:      Add the Amounts for Each Type of Unsecured Claim


 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                        Total claim


                6a. Domestic support obligations                                6a.                    ^
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                     government                                                 6b. ;                 s?
                6c. Claims for death or personal injury while you were
                     intoxicated                                                6c.                  as
                6d. Other. Add all other priority unsecured claims.
                     Writethatamounthere.                                       6d. +                 ^

                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                             c\^\c\
                                                                                      Total claim


                6f. Student loans                                               6f.
Total claims
from Part 2
                6g. Obligationsarising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                      6g.
                                                                                                     ^
                6h. Debts to pension or profit-sharing plans, and other                              0
                     similar debts                                              6h.


                6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.   +.
                                                                                      +$ ^^^
                6j. Total. Add lines 6f through 6i.                             6J.        ;^\       e^-
                                                                                           , ^.35-1




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                page_of_

    Case 2:19-bk-02911-DPC                            Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                            Desc
                                                      Main Document    Page 25 of 48
  Fill in this information to identify your case:


  Debtor                           e\)                         /\)cLV[<^SO^
                    iretName                     Middle    a              Last Nar


  Debtor 2
  (Spouse Iffiling) FlrstNama                    Middle Name              LastNar

  UnitedStatesBankruptcyCourtforthe: District OfArizona
  Case number       \°\^ZP)\A
  (If known)                                                                                                                          (-1 Check ifthis is an
                                                                                                                                         amended filing


Official Form 106G
Schedule G: Executory Contracts and Une pired Leases                                                                                              12/15

Be as complete and accurate as possible. Iftwo married people are filingtogether, both are equally responsiblefor supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
             No. Checkthis boxandfile thisform with the courtwith yourotherschedules. You have nothingelseto reporton thisform.
             Yes. Fill in all ofthe information beloweven ifthe contractsor leasesare listed on ScheduleA/B: Property (OfficialForm 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). Seethe instruchonsforthis form in the instruction bookletfor more examplesofexecutorycontracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                            State what the contract or lease is for



2-'SMfc AJ^
      Name
                                           1/3 S                                           ^Y\a               So ^
      Number         Street


      City                               State            ZIP Code

2.2
      Name


      Number         Street


      Ci                                 State            ZIP Code
2.3
      Name


      Number         Street

      d                                  State            ZIPCode
2.4
      Name


      Number         Street


      Ci                                 State            ZIP Code

2.5
      Name


      Number         Street


      City                               State        ZIP Code


Official Form 106G                               Schedule G:                                                                              page 1 of.

      Case 2:19-bk-02911-DPC                                   Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                             Desc
                                                               Main Document    Page 26 of 48
  Debtor 1                LAC
                 First Name     Middle Name
                                                                    'ds.0/1                       Case number {ifknown)   '02^ U

                 Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease                             What the contract or lease is for

  2.
        Name


        Number        Street


        City                                  State      ZIP Code

  2._
        Name


        Number        Street


        City                                  State      ZIP Code

  2._
        Name



        Number       Street


        City                                  State      ZIP Code

  2.
        Name


        Number       Street


        City                                  State      ZIP Code

  2._
        Name


        Number       Street


        City                                  State      ZIPCode

  2.
        Name


        Number       Street


        City                              State          ZIPCode

  2.
        Name


        Number       Street


        City                              State          ZIP Code

  2._
        Name


        Number       Street


        City                              State          ZIP Code



Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                         page_of_


        Case 2:19-bk-02911-DPC                              Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                        Desc
                                                            Main Document    Page 27 of 48
 Fill in this information to identify your case:


 Debtor 1                                                                    C^\^Q
                     First Name                     Middle Na e                    Last Name

 Debtor 2
 (Spouse, if filing) First Name                     Middle Name                    Last Name



 United States Bankruptcy Court for the:                          District of

 Case number
                        c
  (If known)
                                                                                                                                               1-1 Check if this is an
                                                                                                                                                  amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                   12/15

Codebtors are people or entities who are also liablefor any debts you may have. Be as complete and accurateas possible. Iftwo married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 i. Do you have any codebtors? (Ifyou are filing a joint case, do not list either spouse as a codebtor.)
      ^ No
      a Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      l-l No. Go to line 3.
      ^ Yes.Didyourspouse,formerspouse, orlegalequivalentlivewithyouatthetime?
           1-1 No
           ^ Yes.Inwhichcommunitystateorterritorydidyoulive? A-rt^<=>/a c^ . Fillinthenameandcurrentaddressofthatperson.
                  VsJ<n^ia. \^               ^"crrc.                   \/^So
                 Name of your spouse, former spouse, or legal equivalent

                                  ^o^ri
                 Number             Street



                 City                                                                          ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 againas a codebtor only if that person is a guarantoror cosigner. Makesure you have listed the creditor on
      Schedule D (Official Form 106D), Schedule E/F (Official Form 106BF), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule E/F, or Schedule G to fill out Column 2.

        Column I. Yourcodebtor                                                                               Column 2: The creditor to whom you owe the debt

                                                                                                             Check all schedules that apply:
3.1
                                                                                                             a Schedule D, line
                                                                                                             1-1 Schedule E/F, line
                           Street                                                                             1-1 Schedule G, line

         City                                                        State                       ZIPCode

3.2
                                                                                                             a Schedule D, line.
                                                                                                             1-1 Schedule E/F, line
                           Street                                                                             a ScheduleG, line.

         City                                                        State                       ZIP Code

3.3
                                                                                                             a Schedule D, line
         Name
                                                                                                             1-1 Schedule E/F, line
                           Street                                                                             a Schedule G, line

         City                                                        State




Official Form 106H                                                              Schedule H: Your Codebtors                                          page 1 of.

      Case 2:19-bk-02911-DPC                                 Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                       Desc
                                                             Main Document    Page 28 of 48
  Debtor 1                          ^          u^c           0^                         Case number vtknoi   ^- 2
                                             Last Name




                 Additional Page to List hffore Codebtors

       Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt

                                                                                              Check all schedules that apply:

                                                                                              a Schedule D, line
                                                                                              a Schedule E/F, line
                     Street
                                                                                               Q ScheduleG, line


      _Ot)L                                       State                    ZIPCode^


                                                                                              1.-1 Schedule D, line
        Name
                                                                                              a Schedule E/F, line
                     Street                                                                    Q Schedule G, line


       _a*y_                                      State                    ZIPCode


                                                                                              1-1 Schedule D, line
        Name
                                                                                              a Schedule E/F, line

        Number       Street
                                                                                               a Schedule G, line


        City                                       State                   ZIP Code



                                                                                              a Schedule D, line
                                                                                              1-1 Schedule E/F, line
                     Street                                                                    Q Schedule G, line


      -,"!)__                                      State                   ZIPCode


                                                                                               a Schedule D, line
        Name
                                                                                              1-1 Schedule E/F, line

        Number       Street                                                                    Q Schedule G, line


        City                                       State                   ZIP Code



                                                                                               Q Schedule D, line
                                                                                               a Schedule E/F, line
                     Street                                                                    a Schedule G, line


        City                                                               ZIP Code



                                                                                               a Schedule D, line.
        Name
                                                                                               1-1 Schedule E/F. line

        Number       Street                                                                    1-1 Schedule G, line


        City                                      State
 D
                                                                                               Q Schedule D, line
                                                                                               a Schedule E/F, line

        Number
                                                                                               Q Schedule G, line


        Oty                                       State                    ZIP Code




Official Form 106H                                         Schedule H: Your Codebtors                                           page_of_

      Case 2:19-bk-02911-DPC                  Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                   Desc
                                              Main Document    Page 29 of 48
   Fill in this information to identify your case:


   Debtor 1
                            irst Name
                                         2^\ ..      ^vids^o
   Debtor 2
   (SpOUSe,   [f filing)   FiretName



   United States Bankruptcy Courtforthe: District Of Arizona
   Case number                                                                                           Check if this is:
   (If known)
                                                                                                         Q An amendedfiling
                                                                                                         Q A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
 Official Form 1061                                                                                         MM / DD / YYYY

 Schedule \.                            our Income                                                                                                   12/15
 Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
 supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
 If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
 separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


   Part 1:             Describe Employment


  1. Fill in your employment
     information.                                                       Debtor 1                                         Debtor2 or non-filing spouse
     Ifyou have more than onejob,
     attach a separate page with
     information about additional          Employment status         y Employed                                          Q Employed
     employers.                                                      Q Notemployed                                       Q Notemployed
     Include part-time, seasonal, or
     self-employed work.
     Occupation may include student
                                           Occupation                                  C^n VWA-
     or homemaker, if it applies.
                                           Employer's name         (W C^cxT ^-w^c&h^s

                                           Employer's address      \b60^-^-                    ^Va\
                                                                     Number   Street                                  Number    Street




                                                                                                     ^602.7
                                                                      ity              State    ZIP Code              City                 State ZIP Code

                                          How long employed there?


  Part 2:             Give Details About Monthly Income

    Estimatemonthly income as of the date you file this form. Ifyou have nothingto reportfor any line, write$0 in the space. Includeyour non-flling
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. Ifyou need more space, attach a separate sheet to this form.

                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                       non-filing spouse
  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.       2.
                                                                                               $,    <??(&GO             $

  3. Estimate and list monthly overtime pay.                                           3. +$            00            +$

  4. Calculate gross income. Add line 2 + line 3.                                      4. $               co             $




-Offidal-Form 1061                                        --Schedule I: Your Income                                                              page 1


      Case 2:19-bk-02911-DPC                         Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                        Desc
                                                     Main Document    Page 30 of 48
      Debtor 1                   <-    ^                           So n                               Case number iiiKnown}         v^-oz-
                                                                                                  For Debtor 1                For Debtor 2 or
                                                                                                                              non-filina spouse

         Copy line 4 here.                                                            .
                                                                                          -»4.    $-           00
       5. List all payroll deductions:

          5a. Tax, Medicare, and Social Security deductions                                 5a.   $ \^
          5b. Mandatorycontributions for retirement plans                                   5b.   $

          5c. Voluntary contributions for retirement plans                                  5c.   $       s<^
          5d. Required repayments of retirement fund loans                                  5d.
          5e. Insurance                                                                     5e.                                 $
          5f. Domestic support obligations                                                  5f.                                 $

          5g. Union dues                                                                    5g.                                 $

          5h. Other deductions.       Specify:   lj. \0^'_    /"^r^Qi^ment'                 5h.   +$300                       +$
                                                       d
       6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.       6.    $^&$                          $


       7. Calculate total monthly take-home pay. Subtract line 6 from line 4.               7.    $^1(^                         $


       8. List all other income regularly received:
          8a. Net income from rental property and from operating a business,
              profession, or farm
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary businessexpenses, and the total
              monthly net income.                                                           8a.
                                                                                                         &?
          Sb. Interest and dividends                                                        8b.
          8c. Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                  8c.
          8d. Unemployment compensation                                                     8d.
          8e. Social Security                                                               8e.
          8f. Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                  8f.                                    $

          8g. Pension or retirement income                                                  8g. $                              $

          8h. Other monthly income. Specify:                                                8h. +$                            +$
       9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.             9.         ^                       $

      10.Calculate monthly income. Add line 7 + line 9.
         Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.         10.       \^6                      $                   =$_^k5:
      11. State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
         friends or relatives.
         Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
         Specify:                                                                                                                            11. + $

      12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                 12.    $-   BA
                                                                                                                                                    Combined
                                                                                                                                                    monthly income
       13.Dq you expect an increase or decreasewithin the year after you file this form?
             No.
          1-1 Yes. Explain:

-Offleial-Form 1061                                                  Schedule I: Your Income                                                           -page 2-


          Case 2:19-bk-02911-DPC                             Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                       Desc
                                                             Main Document    Page 31 of 48
    Fill in this information to identify your case.

    Debtor1         ^n&\<\                \lf^\\y\        IA V>LW/1?,
                     .


                         'Ffctfhme    *    "   - .   "   MjddjtName     '-' ~                                         Check if this is:
    Debtor 2
    (Spouse, if filing) First Name                       Middle Name                                                  Q An amendedfiling
                                                                                                                      Q A supplement showing postpetition chapter 13
    United States BankruptcyCourtforthe: District Of Arizona
                                                                                                                         expenses as of the following date:
    Case number           I    '"'<                                                                                      MM / DD / YYYY
    (If known)



  Official Form 106J
  Schedule J:                                    our                   penses                                                                                        12/15
  Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct
  information. Ifmore space is needed, attach anothersheetto this form. Onthe top of anyadditional pages,write your name and case number
  (if known). Answer every question.

   Part 1:           Describe Your Household

 1. Is this a joint case?

          No. Go to line 2.
          Yes. Does Debtor 2 live in a separate household?

                 1-1 No
                 [-I Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?
                                                           No                                   Dependent'srelationshipto                  Dependent's     Does dependent live
    Do not list Debtor 1 and                               Yes. Fill out this information for   Debtor1 or Debtor 2                        age             with you?
    Debtor 2.                                              each dependent.
                                                                                                                                                           a No
    Do not state the dependents'                                                                Q(Y^<rPrt ^'[A &«n                                         ^ Yes
    names.


                                                                                                Mxftr^>(T>AVi^, S6>n                        (,             1-1 No
                                                                                                                                                           W Yes
                                                                                                 ^vii-h/\'   Wa.t/fr^'So r>                 ^              a No
                                                                                                                                                           07Yes
                                                                                                                                                           a No
                                                                                                                                                           1-1 Yes
                                                                                                                                                           a No
                                                                                                                                                           1-1 Yes
i 3. Do your expenses include                        -0) No
     expenses of people other than
      ourselfandyourdependents? 1-1 Yes

 Part            Estimate Your Ongoing Monthly Expenses

  Estimateyour expenses as of your bankruptcyfiling date unless you are using this form as a supplement in a Chapter13 caseto report
  expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
  applicable date.

  Include expenses paid for with non-cash government assistance if you know the value of
  such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                         Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
     any rent for the ground or lot.                                                                                                 4.
                                                                                                                                            $        C2T
      If not included in line 4:
      4a.    Real estate taxes                                                                                                       4a.    $

      4b. Property, homeowner's, or renter's insurance                                                                               4b.    $

      4c. Home maintenance, repair, and upkeep expenses                                                                              4c.    $

      4d.    Homeowner's association or condominium dues                                                                             4d.    $

Official Form 106J                                                         Schedule J: Your Expenses                                                            page 1


        Case 2:19-bk-02911-DPC                                    Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                           Desc
                                                                  Main Document    Page 32 of 48
     Debtor 1                              ^n              U/i(ds 6U
                                                      st Name
                                                                                            Case number vtknown)          tcl-0^ (/

                                                                                                                              Your expenses

                                                                                                                            $         0
     5. Additional mortgage payments for your residence, such as home equity loans                                 5.

     6. Utilities:
         6a. Electricity, heat, natural gas                                                                        6a.    $      ^00
         6b. Water, sewer, garbage collection                                                                      6b.    $       ^06
         6c. Telephone, cell phone. Internet, satellite, and cable services                                        6c.    $      ?00
         6d. Other. Specify:                                                                                       6d.    $

     7. Food and housekeeping supplies                                                                             7.     $           00
                                                                                                                                      0
     8. Childcare and children's education costs                                                                   8.     $

     9. Clothing, laundry, and dry cleaning                                                                        9.     $       e<s
    110. Personal care products and services                                                                       10.    $       ^Q
    i 11. Medical and dental expenses                                                                              11.    $           ©

    112. Transportation. Includegas, maintenance, bus or train fare.
                                                                                                                          $      [^Q
         Do not include car payments.                                                                              12.

    113. Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.    $      ^0
    il4. Charitable contributions and religious donations                                                          14.


    15. Insurance.
         Do not include insurance deducted from your pay or included in lines 4 or 20.

         l5a. Life insurance                                                                                       15a. $

         l5b. Health insurance                                                                                     15b. $          0

         l5c. Vehicle insurance                                                                                    15C. $         qZ
         l5d. Other insurance. Specify:                                                                            15d. $


,   16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
         Specify:                                                                                                  16. $

117. Installment or lease payments:
         l7a. Car payments for Vehicle 1                                                                           17a.   $       6 oo
                                                                                                                                      0
         l7b. Car payments for Vehicle 2                                                                           17b.   $
                                                                                                                                       0
         l7c. Other. Specify:                                                                                      17C.   $

         170. Other. Specify:                                                                                      17d.   $            6

    18. Your payments of alimony, maintenance, and support that you did not report as deducted from
        your pay on line 5, Schedule I, Your Income(Official Form 1061).                                            18.   $       Q
j
}19. Other payments you make to support others who do not live with you.
                                                                                                                                 c^
        Specify:                                                                                                    19. $

: 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
                                                                                                                                  0
         20a. Mortgageson other property                                                                           20a. $
         20b. Real estate taxes                                                                                    20b. $        0

         20c. Property, homeowner's, or renter's insurance                                                         20c. $        0

        200. Maintenance,repair, and upkeepexpenses                                                                20d. $        0
                                                                                                                                 0
        20e. Homeowner'sassociationorcondominiumdues                                                               20e. $


Official Form 106J                                              Schedule J: Your Expenses                                                     page 2



          Case 2:19-bk-02911-DPC                      Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                      Desc
                                                      Main Document    Page 33 of 48
     Debtor 1                                                     £or»                         Case number (ifknown)         °|^2q>(

'21. Other. Specify:                                                                                                   21.   +$


    22. Calculate your monthly expenses.

'       22a. Add lines 4 through 21.                                                                               22a. $
        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                       22b. $                     A3/A
        22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c. $                 ^


    23. Calculate your monthly net income.
       23a.     Copy line 12 (your combined monthly income} from Schedule I.                                       23a.           \°\i^
       23b. Copy your monthly expenses from line 22c above.                                                        23b-      -$_LQQi2_
       23c.     Subtract your monthly expenses from your monthly income.
                The result is your monthly net income.                                                             23c.
                                                                                                                              $ '[\

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expectto finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

          .   No.
       1-1Yes.        Explainhere:




Official Form 106J                                           Schedule J: Your Expenses                                                          pages



         Case 2:19-bk-02911-DPC                      Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                          Desc
                                                     Main Document    Page 34 of 48
Debtor 1            oa'^x C^s                      V{ ds on .
                                                                                                  Case number{ifknown}




  4. Did you haveany incomefrom employment or from operating a businessduringthis year or the two previous calendaryears?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1

      a No
     0 Yes. Fill in the details.

                                                       Debtor 1                                            Debtor 2

                                                       Sources of income          Gross income             Sources of income             Gross income
                                                       Check all that apply.      (before deductions and   Chsckall thatapply.           (before deductions and
                                                                                  exclusions)                                            exclusions)

            From January1 of current year until            Wages, commissions,
                                                           bonuses, tips
                                                                                                Crc>            /ages, commissions,
                                                                                                               bonuses, tips
            the date you filed for bankruptcy:
                                                       1-1 Operatinga business                             Q Operatinga business

                                                       Q Wages,commissions,
            For last calendar year:
                                                           bonuses, tips             \^ ^                              i, commissions,
                                                                                                               bonuses, tips
            (January 1 to December 31    ff>o[y^           Operating a business                            Q Operatinga business
                                         YYYY


            Forthecalendaryearbeforethat:              ^ Wages,_commi  ssions,                             Q Wages,commissions,
            (January 1 to December31    , w- )           bonuses, tips
                                                       Q Operatinga business
                                                                                     t5 i^                     bonuses, tips
                                                                                                           Q Operatinga business


  5. Did you receive any other income during this year or the two previous calendar years?
     Includeincome regardlessofwhetherthat income is taxable. Examplesofotherincomearealimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     Listeach source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                       Debtor 1                                             Debtor 2

                                                       Sources of income          Gross income from         Sources of income            Gross income from
                                                       Describe below.            each source               Describe below.              each source
                                                                                  (before deductions and                                 (before deductions and
                                                                                  exclusions)                                            exclusions)



            From January 1 of current year until
            the date you filed for bankruptcy:




            For last calendar year:
            (January 1 to December31,
                                         YYYY




            For the calendar year before that:
            (January 1 to December 31,




Official Form 107                          Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                      page 2




     Case 2:19-bk-02911-DPC                        Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                             Desc
                                                   Main Document    Page 35 of 48
    Fill in this information to identify your case:

    Debtor 1                                           \LAT>n^-i^As^cxn
                      ;ira(Nnme              "     " ffiiddlt NAn?' ' ~~ " '

    Debtor 2
    (Spouse, Iffiling) FirstName                    MiddleName

    United States Bankruptcy Court for the: District of Arizona

    Case number               'ozcu
    (If knowr)                                                                                                                         Q Check if this is an
                                                                                                                                          amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                     04/16
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. Ifmore space is needed, attach a separate sheetto this form. Onthe top ofanyadditional pages,write your nameand case
  number (if known). Answer every question.


    Part 1:       Give Details About Your Marital Status and Where You Lived Before


    1. What is your current marital status?

        1-1 Married
             Not married



   2. During the last 3 years, have you lived anywhere other than where you live now?
        a No
            Yes. Listall of the places you lived in the last 3 years. Do not include where you live now.

               Debtor 1                                                        Dates Debtor 1   Debtor 2:                                  Dates Debtor 2
                                                                               lived there                                                 lived there

                                                                                                1-1 SameasDebtor 1                        Q SameasDebtor 1

               [?A^^. ^^\[o                                                    From   ,
                                                                                          a|w                                                 From
                Number                                                                             Number Street
                                                                               To \C\^Q\^                                                    To


               U^Aa^L
               City
                      h.State*^(oW
                               ZIPCode                                                             City              State ZIP Code

                                                                                                Q SameasDebtor 1                             Same as Debtor 1

               1^^ ^ \ ^3d. t9^.                                               From   o^lw                                                   From
                Number         Street                                                              Number   Street
                                                                               To     o^n                                                    To


                   00    ^              <-               6^
               City                              State ZIP Code                                    City              State   ZIPCode


   3. Withinthe last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communityproperty
       states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       a No
       IS^Yes.MakesureyoufilloutScheduleH:YourCodebtors(OfficialForm106H). .

   Part         Explain the Sources of Your Income

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1




       Case 2:19-bk-02911-DPC                                  Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                              Desc
                                                               Main Document    Page 36 of 48
Debtor1
                I sl Name
                             -C
                                     iddle Name
                                                                                                                                " \c\-w\{
                                                                                                            Case number (iftnown}




  Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No. NeitherDebtor 1 nor Debtor2 has primarilyconsumerdebts. Consumerdebtsare definedin 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankmptcy, did you pay any creditor a total of$6,425* or more?

               a No. Go to line 7.

               Q Yes.Listbeloweachcreditortowhomyoupaida totalof$6,425*ormoreinoneormorepaymentsandthe
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          l Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    , No. Go to line 7.

               Q Yes. Listbelow each creditor to whom you paid a total of$600or more andthe total amount you paidthat
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                               Dates of     Total amount paid          Amount you still owe   Wasthis payment for...
                                                                               payment



                      Creditor's Name
                                                                                                                                              Q Mortgage
                                                                                                                                              a Car
                      Number      Street                                                                                                      Q Creditcard
                                                                                                                                                 Loan repayment
                                                                                                                                              Q Suppliersorvendors
                      City                        State           ZIPCode                                                                     1-1 Other



                                                                                                                                              Q Mortgage
                      Creditoi's Name
                                                                                                                                              a Car
                      Number      Street
                                                                                                                                              1-1 Creditcard
                                                                                                                                              Q Loanrepayment
                                                                                                                                              Q Suppliersorvendors
                      City                        Slate           ZIPCode
                                                                                                                                              Q Other



                                                                                                                                              Q Mortgage
                      Creditor's Name
                                                                                                                                              a Car
                      Number      Street                                                                                                      Q Creditcard
                                                                                                                                              Q Loanrepayment
                                                                                                                                              Q Suppliers orvendors

                      City                        State           ZIPCode
                                                                                                                                              Q Other




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3




     Case 2:19-bk-02911-DPC                                     Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                     Desc
                                                                Main Document    Page 37 of 48
Debtor1           ^,©<S^-f\ .\. ^(?^^ A,V)l t/(^ ^ ^
                    Name       Middle Name . .    -   IjasTName
                                                                                              Case number (fffmomi)                   c\li


  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

          No
          Yes. List all payments to an insider.
                                                                   Dates of    Total amount      Amount you still     Reason for this payment
                                                                   payment     paid              owe



            Insider's Name




           Number     Street




           City                          State        ZIPCode



           Insider's Name



           Number     Street




           City                          State        ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. Listall payments that benefited an insider.
                                                                  Dates of     Total amount      Amount you still     Reason for this payment
                                                                  payment      paid                                   Include creditor's name



           Insider'sName


           Number Street




           City                          State        ZIP Code




           Insider's Name




           Number     Street




           City                          State        ZIPCode



Official Form 107                           Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                   page 4




     Case 2:19-bk-02911-DPC                             Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                         Desc
                                                        Main Document    Page 38 of 48
Debtor 1        ^i ^ \ ^shniA 'Qiv i c!<
                =ihtTlame        '   Middle Name ,    1   Last Name
                                                                         c><n                               Case numberviknown)              '0    i(


   Part 4:    Identity Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year beforeyou filed for bankruptcy, were you a party in any lawsuit,court action, or administrative proceeding?
     Listall such matters, including personal injury cases, small claimsactions, divorces, collection suits, paternityactions, supportor custodymodifications,
     and contract disputes.

         No
     1-1 Yes. Fill in the details.
                                                                 Nature of the case                   Court or agency                                Status of the case



           Case title                                                                                Court Name
                                                                                                                                                     1-1 Pending
                                                                                                                                                     Q Onappeal
                                                                                                     Number Street                                   1-1 Concluded
           Case number
                                                                                                     City                  State   ZIPCode



           Case title                                                                                Court Name
                                                                                                                                                     Q Pending
                                                                                                                                                     Q Onappeal
                                                                                                     Number    Street                               Q Concluded
           Case number
                                                                                                    City                   State   ZIPCode


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

   ^ No. Gotoline11.
     Q Yes. Fill in the information below.

                                                                           Describethe property                                     Date          Value of the property



               Creditor's Name




               Number       Street                                         Explainwhat happened

                                                                           Q    Propertywasrepossessed.
                                                                           Q    Property wasforeclosed.
                                                                           Q    Propertywasgarnished.
               City                             State ZIPCode              Q    Property wasattached, seized, or levied.
                                                                           Describethe property                                     Date           Value of the propert;




               Creditor'sName


               Number       Street
                                                                          Explainwhat happened

                                                                           Q    Property was repossessed.
                                                                           Q    Propertywasforeclosed.
               City                             State ZIPCode
                                                                           Q    Property was garnished.
                                                                           Q    Propertywasattached,seized,orlevied.


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page5




    Case 2:19-bk-02911-DPC                                 Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                              Desc
                                                           Main Document    Page 39 of 48
Debtor 1                                                                 Assn                                    Case number (»»no>»n)   \C\-        >LC\ [ (
                    iretName      Middle Name                Last Name




  11.Within90 days beforeyou filedfor bankruptcy, did anycreditor, includinga bankor financial institution, set offanyamountsfrom your
     accounts or refuse to make a payment because you owed a debt?
     ^ No
     Q Yes. Fill in the details.

                                                                         Describe the action the creditor took                           Date action       Amount
                                                                                                                                         was taken
           Creditor's Name




           Number      Street




           City                           State ZIPcode              Last 4 digits of account number: XXXX-_


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     1-1 No
     a Yes

  Part 5:         List Certain Gifts and Contributions


  13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.

             Gifts with a total value of more than $600              Describe the gifts                                                  Dates you gave         Value
             per person                                                                                                                  the gifts



           Personto WhomYou Gavethe Gift




           Number     Street




           City                           State   ZIP Code


           Person's relationship to you



           Gifts with a total value of more than $600               Describe the gifts                                                   Dates you gave     Value
           per person                                                                                                                    the gifts



           Person to Whom You Gave the Gift




           Number     Street




           City                           State   ZIP Code


           Person's relationshipto you


Official Form 107                                  Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                              pageG




     Case 2:19-bk-02911-DPC                                   Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                                   Desc
                                                              Main Document    Page 40 of 48
Debtor 1                                                        ids on                                    Case number{iikmwn}     ^-02, U

  14.Within2 years beforeyou filed for bankruptcy, did you give any gifts or contributionswith a total value of more than $600to anycharity?
           No
           Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities             Describe what you contributed                                        Date you         Value
             that total more than $600                                                                                            contributed




           Charity's Name




           Number     Street




           City         State         ZIPCode




  Part 6:           List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     ^ No
     Q Yes. Fill in the details.

            Describe the property you lost and                Describe any insurance coverage for the loss                        Date of your     Value of property
            how the loss occurred                                                                                                 loss             lost
                                                              Includethe amount that insurance has paid. List pending insurance
                                                              claims on line 33 of Schedule A/B: Property.




 Part 7:           List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcyor preparing a bankruptcy petition?
     Includeanyattorneys, bankruptcy petition preparers, or credit counselingagenciesfor services required in your bankruptcy.
           No
           Yes. Fill in the details.

                                                              Description and value of any property transferred                   Date paymentor   Amountofpayment
                                                                                                                                  transfer was
            Person Who Was Paid                                                                                                   made



            Number     Street




            City                        State   ZIP Code



            Email orwebsite address


            PersonWhoMadethe Payment, if NotYou


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7




     Case 2:19-bk-02911-DPC                                Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                          Desc
                                                           Main Document    Page 41 of 48
Debtor 1                                                                                               Case number ytknown)




                                                             Description and value of any property transferred                Date payment or       Amount of
                                                                                                                              transferwas made      payment

             Person Who Was Paid



             Number    Street




            City                       State   ZIPCode



            Email or website address



            Person Who Madethe Payment, if NotYou


  17.Within 1 year beforeyou filed for bankruptcy, did you or anyoneelse acting on your behalfpayor transferany property to anyonewho
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

                                                             Description and value of any property transferred                Date payment or      Amount of payment
                                                                                                                              transfer was
                                                                                                                              made
             PersonWhoWasPaid


             Number Street




            City                       State   ZIPCode

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
     Includeboth outrighttransfersand transfers madeas security (such asthe grantingofa security interestor mortgageon your property).
           not include gifts and transfers that you have already listed on this statement.
           No
     Q Yes. Fill in the details.
                                                             Description and value of property        Describe any property or payments received      Date transfer
                                                             transferred                              or debts paid in exchange                       was made

            Person Who Received Transfer



            Number    Street




            cny                        Stale   ZIPCode

            Person's relationship to you



            Person Who Received Transfer



            Number    Street




            City                       State   ZIP Code

            Person's relationshipto you

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  pageB




    Case 2:19-bk-02911-DPC                                Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                           Desc
                                                          Main Document    Page 42 of 48
Debtor 1
                  m Name           Middle Name
                                                                                 Son                    Case number (ifknown}     ^c^-c^^\


  19.Within 10years beforeyou filed for bankruptcy, did you transferany propertyto a self-settled trust or similar deviceofwhichyou
     are a beneficiary? (These are often called assef-protectiondevices.)

    "^No
     Q Yes. Fill in the details.

                                                              Description and value of the property transferred                                           Date transfer
                                                                                                                                                          was made



           Name of tmst




  Part 8: Us* Certain Financial Accounts, Inntruments, Safe Deposit Boxes, and Storage Unite

  20.Within 1 year beforeyou filed for bankruptcy,were anyfinancialaccounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
    -^ No
     a Yes. Fill in the details.
                                                               Last4 digits of account number     Type of account or            Date account was       Last balance before
                                                                                                  instrument                    closed, sold, moved,   closing or transfer
                                                                                                                                or transferred


            Name of Financial Institution
                                                               xxxx-_                             Q Checking
            Number Street                                                                         Q Savings
                                                                                                      Money market
                                                                                                  Q Brokerage
           City                        State     ZIPCode                                          Q Other


                                                               xxxx-            _ _ _             Q Checking
           Name of Financial Institution
                                                                                                  Q Savings
           Number Street                                                                          Q Moneymarket
                                                                                                  Q Brokerage
                                                                                                  Q Other_
           City                        State     ZIP Code


 21. Do you now have,or did you havewithin 1 year beforeyou filed for bankruptcy, anysafe depositboxor other depositoryfor
     ycurities, cash, or other valuables?
     Q No
     Q Yes. Fill in the details.
                                                              Who else had access to it?                       Describe the contents                          Do you still
                                                                                                                                                              have It?

                                                                                                                                                              a No
           Name of Financial Institution
                                                              Name
                                                                                                                                                              a Yes

           Number     Street                                  Number   Street



                                                              City       State    ZIPCode
           City                        State     ZIPCode


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9




     Case 2:19-bk-02911-DPC                                 Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                             Desc
                                                            Main Document    Page 43 of 48
 Debtor 1                                                                                                     Case number {iikmwn}   v-

 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
        -'No
            Yes. Fill in the details.
                                                               Who else has or had access to it?                   Describe the contents        Do you still
                                                                                                                                                have it?

                                                                                                                                                 a No
              NameofStorageFacility                            Name                                                                              a Yes
              Number       Street                              Number     Street



                                                               CityState ZIPCode

              City                      State    zip Code


  Part 9:            Identify Property You Hold or Control for Someone Elae

  23. Doyou hold or control any property that someone else owns? Include any propertyyou borrowedfrom. are storing for,
      or hold in trust for someone.
            No
            Yes. Fill in the details.
                                                              Whereis the property?                                Describethe property     Value


              Owner's Name


                                                             Number     Street
              Number       Street




                                                             City                         State    ZIP Code
              City                      State    ZIPCode

  Part 10:           Glva Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      including statutes or regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardousmaterial, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ^,31No
     Q Yes. Fill inthedetails.
                                                              Governmental unit                        Environmental law, if you know it   Date of notice




            Name of site                                     Governmental unit



            Number     Street                                Number     Street



                                                             City                  State ZIPCode


            City                    State       ZIPCode



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page 10




     Case 2:19-bk-02911-DPC                                 Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                Desc
                                                            Main Document    Page 44 of 48
Debtor 1                                                                                          Case number{ifknasn-j          ^u

  25. Have you notified any governmental unit of any release of hazardous material?

        No
      Q Yes. Fill in the details.
                                                      Governmental unit                      Environmental law, if you know it                    Date of notice




            Nameof site                              Governmental unit


            Number      Street                       Number   Street




                                                     City                State ZIPCode

            City                 State   ZIPCode


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     ^ No
     Q Yes. Fill in thedetails.
                                                       Court or agency                            Nature of the case
                                                                                                                                                   Status of the
                                                                                                                                                   case


           Case title
                                                       Court Name
                                                                                                                                                   Q Pending
                                                                                                                                                   Q Onappeal
                                                       Number Street                                                                               Q Concluded

           Case number
                                                       City                  State ZIPCode


  Part 11:         Glva Details About Your Business or Connections to Any Business
 27. Within4 years before you filed for bankruptcy, did you own a businessor have anyofthe following connectionsto anybusiness?
           Q A soleproprietororself-employed ina trade,profession,orotheractivity,eitherfull-timeorpart-time
           Q A member ofa limited liability company (LLC) pr limited liability partnership (LLP)
           Q A partner in a partnership
           Q An officer, director, or managing executive ofa corporation
           Q Anownerofatleast5%ofthevotingorequitysecuritiesofa corporation
     S) No.Noneoftheaboveapplies.GotoPart12.
     Q Yes. Check all that apply above andfill in the details below for each business.
                                                       Describe the nature of the business                       Employer Identification number

            Business Name
                                                                                                                 Do not include Social Security number or ITIN.

                                                                                                                 EIN: _ _ -_ _
            Number      Street

                                                       Name of accountant or bookkeeper                          Dates business existed


                                                                                                                 From     _          To
           _dty_                 State   ap Code

                                                       Describe ths nature of the business                       Employer Identification number

            Business Name
                                                                                                                 Do not include Social Security number or ITIN.

                                                                                                                 EIN: _ _ -_ _ _ _ _ _.
            Number Street
                                                       Name of accountant or bookkeeper                          Dates business existed



                                                                                                                 From               To
            City                 State   ZIPCode

Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 11




     Case 2:19-bk-02911-DPC                        Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                              Desc
                                                   Main Document    Page 45 of 48
Debtor 1
                   Irst   ame         Middle    am
                                                                           -{                                Case number Wknowni   V-'V"^-<^-) ^-^-^/y




                                                                     Describe the nature of the business                  Employer Identification number
                                                                                                                          Do not include Social Security number or ITIN.
             Business Name

                                                                                                                          EIN:__-______.
             Number Street
                                                                     Name of accountant or bookkeeper                     Dates business existed




                                                                                                                          From                To
            City                               State   ZIPCode




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

                                                                     Date issued




                                                                     MM/DD/YYYY


            Number        Street




            City                           State       ZIP Code




 Part 12: Sign Balow

      I haveread the answerson this Statementof FinancialAffairsand anyattachments, and I declare under penalty of perjurythat the
      answersaretrue and correct. I understandthat makinga false statement, concealing property, or obtaining moneyor property byfraud
      in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519,and 3571.



                                                                                        51^ v A<^i
           Signature            Debtor 1                                             Signature of Debtor 2


           Date                                                                      Date

      Didyou attach additional pagesto YourStatementofFinancialAffairsfor IndividualsFilingfor Bankruptcy{Officia\ Form 107)7
      a No
            Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcyforms?
     ^ No
      Q Yes.Nameofperson .                                                                                         AttachtheBankruptcyPetitionPreparer'sNotice,
                                                                                                                   Declaration, and Signature (Official Form 119).




Official Form 107                                        Statement of Financial Affairs for Individuals Filing forBankruptcy                                 page 12




    Case 2:19-bk-02911-DPC                                        Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                       Desc
                                                                  Main Document    Page 46 of 48
Fill in this information to identify your case:

Debtor1           !^OC^ '<-d^<^~VM A Or ILrt X^On
                                                 i-Tj-
Debtor 2
(Spouse, if filing) FirstName

United States BankruptcyCourtforthe: District ofArizona
Case number                     -0   K                                                                                               1-1 Check ifthis is an
(Ifknown)                                                                                                                                amendedfiling



  Official Form 108
  Statement of Intention for Individuals iling ~ nder Chapter 7                                                                                    12/15
 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
 You mustfile this form with the courtwithin 30 daysafter you file your bankruptcy petition or by the date set for the meeting of creditors,
 whicheveris earlier, unless the court extendsthe time for cause.You must also send copiesto the creditors and lessors you list on the form.
 If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.
 Be as complete and accurateas possible. If more space is needed,attach a separate sheetto this form. Onthe top of anyadditionalpages,
 write your name and case number (if known).

    Part 1:         List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
        information below.

           Identifythe creditor and the property that is collateral            Whatdo you intend to do with the property that   Did you claim the property
                                                                               secures a debt?                                  as exempt on Schedule C?

         Creditor's                                                           Q Surrender the property.                         1-1 No
         name:
                                                                             ^JQRetain theproperty andredeem it.
        Description of
        property
                                                                              D Retain thepropertyandenterinto a
        securing debt:                                                           Reaffirmation Agreement.
                                                                              Q Retain thepropertyand[explain]:
                  i^ °\ feC^V3 GX^-K
        Creditor's A i                                                        Q Surrendertheproperty.                           Q No
        name:
                                         "-T"                                 Q_Retain the property and redeem it.              STYes
        Description of
        property                                                                 tetain the property and enter into a
        securing debt:                                                           ReaffirmationAgreement.
                                                                              [-] Retain the property and [explain]:


        Creditor's                                                            1-1Surrendertheproperty.                          a'No
        name:
                                                                              Q Retain thepropertyandredeemit.                  a Yes
        Description of
        property                                                              Q Retain the property and enter into a
        securing debt:                                                           ReafRrmafionAgreement.
                                                                             Q Retain the property and [explain]:


        Creditor's                                                           1-1Surrendertheproperty.                           a No
        name:
                                                                             Q Retain the property and redeem it.               a Yes
        DescripUon of
        property
                                                                             Q Retain the property and enter into a
        secuhng debt:                                                            Reaffirmatlon Agreement.
                                                                             Q Retain the property and [explain]:


 Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                               page 1


        Case 2:19-bk-02911-DPC                         Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                   Desc
                                                       Main Document    Page 47 of 48
Debtor 1                                                                                    Case number (If known)   \ . -G

  Part 2:           List Your Unexpired Personal Property Leases

  Forany unexpired personal property leasethatyou listed in ScheduleG: Executory Contracts andUnexpired Leases(Official Form 1 06G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S.C. § 365(p)(2).

           Describe your unexpired personal property leases                                                           Will the lease be assumed?

       Lessor's name:                                                                                                0 No
                                           I&WL^
                                                                                                                     a Yes
       Description of leased
       property: ^
       Lessor's name:                                                                                                a No
                                                                                                                     a Yes
      Description of leased
      property:


      Lessor's name:                                                                                                 UNO
      Description of leased                                                                                          a Yes
      property:



      Lessor's name:                                                                                                 1-1 No
                                                                                                                     a Yes
      Description of leased
      property:



      Lessor's name:                                                                                                 a No
                                                                                                                     a Yes
      Description of leased
      property:


      Lessor's name:                                                                                                 a No
                                                                                                                     a Yes
      Description of leased
      property:



      Lessor's name:                                                                                                 1-1 No
                                                                                                                     a Yes
      Description of leased
      property:




 Part 3:            Sign Below



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.




     Signatureof ^ or                                            Signature of Debtor 2

      Date ^                                                     Date
              MM/    DD '/   YYYY'                                      MM/ DD / YYYY



  ;iaLEorjnJ-l                                Statement of Intention for Individuals Filing Under Chapter 7                           page 2



     Case 2:19-bk-02911-DPC                        Doc 17 Filed 03/29/19 Entered 04/01/19 12:41:26                                    Desc
                                                   Main Document    Page 48 of 48
